           Case 4:20-cv-00396-JSW Document 29 Filed 10/08/20 Page 1 of 6




1    LESLIE M. HILL (D.C. Bar No. 476008)
     Leslie.Hill@usdoj.gov
2    United States Department of Justice
3    Environment & Natural Resources Division
     Environmental Defense Section
4    4 Constitution Square
     150 M Street, N.E.
5    Suite 4.149
6    Washington, D. C. 20002
     Telephone (202) 514-0375
7    Facsimile (202) 514-8865
8    Attorney for Defendant
9
     [additional counsel listed in signature block]
10
                              UNITED STATES DISTRICT COURT
11
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                 OAKLAND DIVISION

13
      OUR CHILDREN’S EARTH
14                                                        Case No. 4:20-cv-00396-JSW
      FOUNDATION, a non-profit corporation,
15
                             Plaintiff,                   JOINT STIPULATION AND
16                                                        [PROPOSED] ORDER
17    v.

18    ANDREW R. WHEELER, in his official
      capacity as the Administrator of the United
19    States Environmental Protection Agency,
20
                             Defendant.
21
22
23
24
25
26
27
28



                                                      1
                                                                  JOINT STIPULATION AND [PROPOSED] ORDER
                                                                               CASE NO. 4:20-cv-00396-JSW
           Case 4:20-cv-00396-JSW Document 29 Filed 10/08/20 Page 2 of 6




1           Pursuant to Civil L.R. 6-1(b), Plaintiff Our Children’s Earth Foundation (“Plaintiff”) and
2    Defendant Andrew R. Wheeler, in his official capacity as Administrator of the United States
3    Environmental Protection Agency (“EPA”), jointly hereby stipulate to and request that the Court
4    enter an order continuing the briefing schedule and hearing on the cross-motions for summary
5    judgment for this matter for ninety days. In support of this request, the parties state the
6    following:
7           1.      The parties previously advised the court that counsel had reached a tentative
8    agreement on terms which resolve all issues remaining in this matter other than the claim for
9    costs of litigation, including attorneys’ fees, and memorialized that agreement into a draft
10   proposed consent decree. The parties also stated that approval of any settlement on behalf of
11   EPA requires review and approval by the appropriate officials at EPA and the Department of
12   Justice (“DOJ”) as well as compliance with the requirements of Clean Air Act (“CAA”) section
13   113(g), 42 U.S.C. § 7413(g). Dkt. Nos. 25 & 27.
14          2.      On September 14, 2020, the parties advised the Court that review and approval by
15   the appropriate officials at EPA and DOJ has not yet been concluded, but that the parties
16   believed that an additional three weeks would be adequate time to complete management review.
17   Dkt. No. 27. Pursuant to the parties’ stipulation, the Court continued the summary judgment
18   briefing schedule and hearing and set the following schedule (Dkt. No. 28):
19            Deadline                                              Due Date
20            Plaintiff’s Motion for Summary Judgment               October 9, 2020
21
              EPA’s Combined Opposition to Plaintiff’s              November 6, 2020
22            Motion for Summary Judgment and Cross-
              Motion for Summary Judgment
23
24            Plaintiff’s Combined Reply in Support of              December 4, 2020
              Plaintiff’s Motion for Summary Judgment
25            and Opposition to EPA’s Cross-Motion for
              Summary Judgment
26
27            EPA’s Reply in Support of EPA’s Cross-                December 18, 2020
              Motion for Summary Judgment
28



                                                   2
                                                                  JOINT STIPULATION AND [PROPOSED] ORDER
                                                                               CASE NO. 4:20-cv-00396-JSW
          Case 4:20-cv-00396-JSW Document 29 Filed 10/08/20 Page 3 of 6




1            Deadline                                              Due Date
2            Hearing                                               Friday, January 8, 2021
3                                                                  9:00 am

4           3.      The parties further stated that if the proposed consent decree was approved by the
5    appropriate officials at EPA and DOJ, that the parties would advise the Court and request a
6    further continuance to allow time for compliance with the requirements of CAA section 113(g),
7    42 U.S.C. § 7413(g).
8           4.      The proposed consent decree has been approved and pursuant to CAA section
9    113(g), EPA has transmitted notice of the proposed consent decree to the Office of the Federal
10   Register for publication in the Federal Register. Counsel has been advised that publication is
11   expected on October 13, 2020.
12          5.      After a reasonable public comment period, the EPA Administrator and the
13   Attorney General, as appropriate, will promptly consider any written comments received. 42
14   U.S.C. § 7413(g). If the federal government elects not to withdraw or withhold consent to the
15   proposed Consent Decree, EPA will promptly file a motion requesting that the Court enter the
16   Consent Decree. EPA anticipates that compliance with the CAA section 113(g) notice and
17   comment process will be completed within approximately 90 days.
18          Accordingly, the parties stipulate to and request that the Court and enter an order
19   continuing the summary judgment briefing schedule and hearing for approximately 90 days to
20   allow the CAA section 113(g) notice and comment process to conclude:
21           Deadline                                              Due Date
22
             Plaintiff’s Motion for Summary Judgment               January 7, 2021
23
             EPA’s Combined Opposition to Plaintiff’s              February 4, 2021
24           Motion for Summary Judgment and Cross-
             Motion for Summary Judgment
25
26           Plaintiff’s Combined Reply in Support of              March 4, 2021
             Plaintiff’s Motion for Summary Judgment
27           and Opposition to EPA’s Cross-Motion for
28           Summary Judgment



                                                 3
                                                                 JOINT STIPULATION AND [PROPOSED] ORDER
                                                                              CASE NO. 4:20-cv-00396-JSW
          Case 4:20-cv-00396-JSW Document 29 Filed 10/08/20 Page 4 of 6




1            EPA’s Reply in Support of EPA’s Cross-               March 25, 2021
             Motion for Summary Judgment
2
3            Hearing                                              Friday, April 16, 2021
                                                                  9:00 am
4
5    Respectfully submitted,
6    Date: October 8, 2020
7
8                                       /s Stuart Wilcox (email auth. 10/8/20)
                                        Stuart Wilcox (State Bar No. 327726)
9                                       Christopher Sproul (State Bar No. 126398)
                                        ENVIRONMENTAL ADVOCATES
10
                                        5135 Anza Street
11                                      San Francisco, California 94121
                                        Telephone: (720) 331-0385
12                                      Email: wilcox@enviroadvocates.com
13                                      Telephone: (415) 533-3376
                                        Email: csproul@enviroadvocates.com
14                                      Facsimile: (415) 358-5695

15                                      Attorneys for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              4
                                                             JOINT STIPULATION AND [PROPOSED] ORDER
                                                                          CASE NO. 4:20-cv-00396-JSW
          Case 4:20-cv-00396-JSW Document 29 Filed 10/08/20 Page 5 of 6




1    Date: October 8, 2020
2
3                                  /s Leslie M. Hill
4                                 LESLIE M. HILL (D.C. Bar No. 476008)
                                  U.S. Department of Justice
5                                 Environment & Natural Resources Division
                                  Environmental Defense Section
6                                 4 Constitution Square
7                                 150 M Street, N.E.
                                  Suite 4.149
8                                 Washington, D. C. 20002
                                  Tel: (202) 514-0375
9                                 Leslie.Hill@usdoj.gov
10
                                  Attorney for Defendant
11
12
     Of counsel:
13
     Charles Starrs
14   Office of General Counsel
     U.S. Environmental Protection Agency
15
16   Kara Christenson
     Jefferson Wehling
17   Office of Regional Counsel
18   U.S. Environmental Protection Agency

19
20
21
22
23
24
25
26
27
28



                                             5
                                                           JOINT STIPULATION AND [PROPOSED] ORDER
                                                                        CASE NO. 4:20-cv-00396-JSW
          Case 4:20-cv-00396-JSW Document 29 Filed 10/08/20 Page 6 of 6




1                                      [PROPOSED] ORDER

2           Pursuant to stipulation and for good cause shown, the briefing schedule and hearing on
3    the parties’ cross-motions for summary judgment is continued as follows:
4             Deadline                                           Due Date
5
              Plaintiff’s Motion for Summary Judgment            January 7, 2021
6
              EPA’s Combined Opposition to Plaintiff’s           February 4, 2021
7             Motion for Summary Judgment and Cross-
8             Motion for Summary Judgment

9             Plaintiff’s Combined Reply in Support of           March 4, 2021
              Plaintiff’s Motion for Summary Judgment
10            and Opposition to EPA’s Cross-Motion for
11            Summary Judgment

12            EPA’s Reply in Support of EPA’s Cross-             March 25, 2021
              Motion for Summary Judgment
13
14            Hearing                                            Friday, April 16, 2021
                                                                 9:00 am
15
16   IT IS SO ORDERED.
17
     Dated:
18
19                                             JEFFREY S. WHITE
                                               United States District Judge
20
21
22
23
24
25
26
27
28

                                                                                       [PROPOSED] ORDER
                                                                              CASE NO. 4:20-cv-00396-JSW
